Title: To George Washington from Benjamin Lincoln, 3 December 1781
From: Lincoln, Benjamin
To: Washington, George


                        
                            My Dear General
                            War Office Decr 3rd 1781
                        
                        The late Board of War were by Congress impowered and directed to take depositions in the case of Major
                            General Howe in support of complaints made against him by the Delegates of Congress from Georgia—The Board did not
                            proceed far in this business, their powers now cease and this matter does not fall within my Commission.
                        It appears to me that the shortest way of terminating this affair is by a Court appointed by your Excellency.
                            I have the honor to be With the highest Esteem yr Excelly’s Most Obdt Servt
                        
                            B. Lincoln

                        
                    